File No.812-14582 Before the SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of the Application of: BlackRock Capital Investment Corporation BlackRock Advisors, LLC Middle Market Senior Fund, L.P. SECONDAMENDED AND RESTATED APPLICATION FOR AN ORDER UNDER SECTIONS 17(d) AND 57(i) OF THE INVESTMENT COMPANY ACT OF 117d–1 UNDER THE INVESTMENT COMPANY ACT OF1940PERMITTING CERTAIN JOINT TRANSACTIONS OTHERWISE PROHIBITED BY SECTIONS17(d) AND 57(a)(4) OF THE INVESTMENT COMPANY ACT OF 117d–l UNDER THE INVESTMENT COMPANY ACT OF1940 Please direct all communications, notices and orders to: Copies to: Cynthia M. Krus Steven B. Boehm Sutherland Asbill & Brennan LLP 700 Sixth Street, NW Washington, D.C. 20001 (202)383-0100 (202)637-3593 (fax) Steven Sterling Chief Executive Officer Laurence D. Paredes General Counsel BlackRock Capital Investment Corporation 40 East 52nd Street New York, NY 10022 (212) 810-5800 (212) 810-5801 (fax) This document contains19pages (including exhibits), which have been numbered sequentially. 1 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: BlackRock Capital Investment Corporation BlackRock Advisors, LLC Middle Market Senior Fund, L.P. 40 East 52nd Street New York, NY 10022 ) SecondAmended and Restated Application for an Order under Sections 17(d) and57(i) of the Investment Company Act of1940 and Rule17d–1 under the Investment Company Act of1940Permitting Certain Joint Transactions Otherwise Prohibited by Sections 17(d) and57(a)(4) of the Investment Company Act of1940 and Rule17d–1 under the Investment Company Act of1940. I.Summary of Application The following entities hereby request an order (the “Order”) of the U.S.Securities and Exchange Commission (the “Commission”) pursuant to Sections 17(d) and57(i) of the Investment Company Act of1940, as amended (the “1940 Act”), and Rule17d–1 promulgated under the1940 Act, authorizing certain joint transactions that otherwise may be prohibited by either or both of Sections 17(d) and57(a)(4) as modified by the exemptive rules adopted by the Commission under the1940 Act: • BlackRock Capital Investment Corporation (the “Company”); and • Middle Market Senior Fund, L.P. (“MMSF”), which is a separate and distinct legal entity and would be an investment company but for Section 3(c)(7) of the 1940 Act; and • BlackRock Advisors, LLC (“BlackRock Advisor”),as it pertains solely to its internal business unit, the US Private Capital Group ("USPCG")and its successors1 (USPCG, the Company, and MMSF are referred to collectively herein as the “Applicants”). In particular, the relief requested in this application (the “Application”) would permit a Regulated Fund2 and one or more other Regulated Funds and/or one or more Affiliated Funds3 to 1 USPCG is the designated internal business unit within BlackRock Advisor that is solely responsible for managing the investment activities of the Company.USPCG is the only business unit within BlackRock Advisor that will rely on the Order once it is granted. The term “successor” as applied to USPCG means a designated business unit within BlackRock Advisor that is responsible for managing the investment activities of the Company, resulting from an organizational change or restructuring within BlackRock Advisor. 2 “Regulated Funds”means the Company and any Future Regulated Fund. “Future Regulated Fund” means any closed-end management investment company (a)that is registered under the 1940 Act or has elected to be regulated as a BDC (as defined below), (b)whose investment adviser is the Adviser, and (c)that intends to participate in the Co-Investment Program. The term “Adviser” meansUSPCG. 3 “Affiliated Fund” means MMSF and any Future Affiliated Fund. “Future Affiliated Fund” means any entity (a)whose investment adviser isthe Adviser, (b)that would be an investment company but for Section3(c)(1) or 3(c)(7) of the 1940 Act, and (c)that intends to participate in the Co-Investment Program. 2 participate in the same investment opportunities through a proposed co-investment program (the “Co-Investment Program”) where such participation would otherwise be prohibited under either or both of Sections 17(d) and57(a)(4) and Rule17d–1 by (a)co-investing with each other in securities issued by issuers in private placement transactions in which an Adviser negotiates terms in addition to price (“Private Placement Securities”);4 and (b)making additional investments in securities of such issuers, including through the exercise of warrants, conversion privileges, and other rights to purchase securities of the issuers (“Follow-On Investments”). “Co-Investment Transaction” means any transaction in which a Regulated Fund (or its Wholly-Owned Investment Sub) participated together with one or more other Regulated Funds and/or one or more Affiliated Funds in reliance on the requested Order.5 “Potential Co-Investment Transaction” means any investment opportunity in which a Regulated Fund (or its Wholly-Owned Investment Sub) could not participate together with one or more Affiliated Funds and/or one or more other Regulated Funds without obtaining and relying on the Order. Any of the Regulated Funds may, from time to time, form a special purpose subsidiary (a “Wholly-Owned Investment Sub”) (i)that is wholly-owned by a Regulated Fund (with the Regulated Fund at all times holding, beneficially and of record, 100% of the voting and economic interests); (ii)whose sole business purpose is to hold one or more investments on behalf of the Regulated Fund; (iii)with respect to which the Regulated Fund’s Board has the sole authority to make all determinations with respect to the entity’s participation under the conditions to this Application; and (iv)that would be an investment company but for Section3(c)(1) or3(c)(7) of the1940 Act. All existing entities that currently intend to rely upon the requested Order have been named as Applicants. Any other existing or future entity that subsequently relies on the Order will comply with the terms and conditions of the Application. Applicants do not seek relief for transactions that would be permitted under other regulatory or interpretive guidance, including, for example, transactions effected consistent with Commission staff no-action positions.6 II.Background A.The Company The Company is a Delaware corporation organized as a closed-end management investment company that has elected to be regulated as a BDC under Section 54(a) of the 1940 4The term “private placement transactions” means transactions in which the offer and sale of securities by the issuer are exempt from registration under the Securities Act of 1933, as amended (the “1933 Act”). 5No Non-Interested Director (as defined below) of a Regulated Fund will have a financial interest in any Co-Investment Transaction, other than indirectly through share ownership in one of the Regulated Funds. 6 See, e.g., Massachusetts Mutual Life Insurance Co. (pub. avail. June7, 2000), Massachusetts Mutual Life Insurance Co. (pub. avail. July28, 2000) and SMC Capital, Inc. (pub. avail. Sept. 5, 1995). 3 Act7 The Company was organized on April 13, 2005 and gave notice of its intent to be regulated as a BDC by filing a Form N-54A with the Commission on July 22, 2005. On July 2, 2007, the Company closed its initial public offering. On February 18, 2015, the Company’s shareholders approved a new investment management agreement between the Company and BlackRock Advisor to permit BlackRock Advisor8 to serve as its investment adviser following the completion of the sale of substantially all of the business of its prior investment adviser, BlackRock Kelso Capital Advisors LLC to BlackRock Advisor.The transaction was completed on March 6, 2015, and pursuant to the new investment management agreement, the Company’s investment activities are currently managed by theUSPCG business unit of BlackRock Advisor.In connection with the transaction, the Company changed its name from BlackRock Kelso Capital Corporation to BlackRock Capital Investment Corporation. The Company’s Objectives and Strategies9 are to generate both current income and capital appreciation through debt and equity investments.The Company invests primarily in middle-market companies in the form of senior and junior secured, unsecured and subordinated debt securities and loans, each of which may include an equity component, and by making direct preferred, common and other equity investments in such companies. The Company uses the term “middle-market” to refer to companies with annual revenues typically between $50 million and $1 billion and its targeted investment typically ranges between $10 million and $50 million, although the investment sizes may be more or less than the targeted range and the size of its investments may grow with its capital availability. The Company generally seeks to invest in companies that operate in a broad variety of industries and that generate positive cash flows. Although most of the Company’s investments are in senior and junior secured, unsecured and subordinated loans to U.S. private and certain public middle-market companies, the Company invests throughout the capital structure of its portfolio companies, which may include the Company receiving common and preferred equity, options and warrants, credit derivatives, high-yield bonds, distressed debt and other structured securities, as part of an investment in a portfolio company. All securities that the Company receives as part of a Co-Investment Transaction will be subject to, and will comply with, the conditions to this Application. The Company is managed by a board of directors (the “Board”) currently comprised of eight persons. Six of these directors are not, and a majority of the directors at all times will not be, “interested persons” within the meaning of Section2(a)(19) of the1940 Act (the “Non-Interested Directors”). The Company has elected to be treated for federal income tax purposes as a regulated investment company (“RIC”) under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended (the “Code”). B.Middle Market Senior Fund, L.P. MMSF is organized as a limited partnership under Delaware law. MMSF’s investment objective is to generate current income through senior debt investments. MMSF has not yet held a closing with any limited partners and currently has no investments. Once operating, MMSF will be solely managed by the USPCG business unit of BlackRock Advisor. 7Section 2(a)(48) defines a BDC to be any closed-end investment company that operates for the purpose of making investments in securities described in Section 55(a)(1) through 55(a)(3) of the 1940 Act and makes available significant managerial assistance with respect to the issuers of such securities. 8BlackRock Advisor is the named investment adviser to the Company and to MMSF.USPCG is the designated internal business unit of BlackRock Advisor that is solely responsible for managing the investment activities of the Company and MMSF.USPCG is the only business unit within BlackRock Advisor that will rely on the Order once it is granted. 9 “Objectives and Strategies” means a Regulated Fund’s investment objectives and strategies, as described in the Regulated Fund’s registration statement on Form N-2, other filings the Regulated Fund has made with the Commission under the 1933 Act, or under the Securities Exchange Act of 1934, as amended, and the Regulated Fund’s reports to shareholders. 4 MMSF would be an investment company but for the exclusion from the definition of investment company provided by Section3(c)(7) of the 1940 Act. Its investment objective and investment policies are similar to, and overlap with,those of the Company. C.The US Private Capital Group ("USPCG") USPCG is a distinct business unit within BlackRock Advisor, with investment professionals designated solely to USPCG. USPCG has a dedicated investment objective, investment process and compliance program. USPCG is the only business unit within BlackRock Advisor that has an investment objective and strategy to invest exclusively in middle market companies. As a result, the USPCG functions as if it were the investment adviser of the Company. Applicants are limiting the scope of the Application to cover Regulated Funds and Affiliated Funds whose investment adviser effectively is the USPCG. Investment Professionals/Investment Committee The USPCG utilizes investment professionals of BlackRock Advisor and such investment professionals are designated to support the USPCG. The USPCG investment professionals provide investment services for USPCG clients, including the Company.USPCG’s investment professionals do not provide services to other business units within BlackRock. The current investment professionals that provide services for the USPCG include Steven Sterling, the Chief Executive Officer of the Company, and six managing directors. The investment committee for the USPCG is composed only of designated investment professionals within the USPCG. Currently the members of the USPCG investment committee are Messrs. Sterling and the USPCG’s investment team’s managing directors. The USPCG also has its own investment process that is separate from the other investment activities of the other business units of BlackRock Advisor. Investment Objective The USPCG is a business unit within BlackRock Advisor that is primarily focused on middle-market investments. USPCG is the only unit within BlackRock Advisor that exclusively focuses on middle-market investments.The Company currently is the only entity managed by the USPCG.Once operating, MMSF will also be managed by the USPCG. Compliance Program, Procedures and System10 With regard to compliance, USPCG’s compliance program, system and procedures creates effective barriers for USPCG.USPCG maintains the following procedures to ensure that it is treated as a stand-alone unit within BlackRock Advisor: • For information barrier compliance purposes, the USPCG is treated as a stand-alone entity within BlackRock Advisor. • The USPCG complies with Information Barrier Policies and Procedures that keep the USPCG's information, data and systems separate from the other business units within BlackRock Advisor. • There is a separate restricted list for the USPCG maintained in the Information Barrier Management System, an application that keeps records, including the receipt and cleansing of restricted information. • Information barriers are set up around the USPCG, walling off USPCG’s investment professionals and deal information from other business units within BlackRock Advisor. • Whenever an investment professional comes into possession of, or desires to have access to, restricted information, and such individual must promptly contact Legal and Compliance and may not use such information in violation of applicable securities laws. • In instances where individuals are inadvertently tainted with material non-public information an immediate notification to Legal and Compliance is required to ensure trading is restricted for the USPCG. • In addition to the information barriers, the USPCG employs strict access controls for its computer systems which allows it to keep information and data separate from the other business units within BlackRock Advisor. • The USPCG has dedicated research analysts and strategist who do not share information with other business units within BlackRock Advisor. • In addition to the above-mentioned policies and procedures that ensure that the USPCG remains a separate unit, the USPCG is physically located on one floor and is separated from the other business units and investment professionals of BlackRock Advisor. • Thereis no sharing of computers, printers, drives or other equipment outside of the USPCG. 10The USPCG shares administrative personnel and services with BlackRock, Inc. and BlackRock Advisor, including legal, tax, and regulatory services. 5 Structure of BlackRock Advisor USPCG is the only business unit within BlackRock Advisor that will rely on the Order once it is granted. BlackRock Advisor, a Delaware limited liability company, is registered with the Commission as an investment adviser under the Investment Advisers Act of 1940, as amended. It is an indirect wholly owned subsidiary of BlackRock, Inc. As BlackRock, Inc. controls BlackRock Advisor, it may be deemed to control the Regulated Funds and the Affiliated Funds. However, BlackRock, Inc. is not a registered investment adviser and has not been included as an Applicant. BlackRock Advisor is the named investment adviser that serves as investment adviser to the Company pursuant to the terms of an investment advisory agreement that has been approved by the Board. BlackRock Advisor also intends to be the named investment adviser that will serve as investment adviser to MMSF pursuant to the terms of an investment advisory agreement. Although BlackRock Advisor will be the named investment adviser, as discussed above, it is the USPCG unit within BlackRock Advisor that will provide investment advisory services to the Company and MMSF.As a result, under the above-mentioned agreements, USPCG manages or will manage the portfolio of each entity in accordance with the investment objective and policies of each, makes investment decisions for each entity, places purchase and sale orders for portfolio transactions for each entity, and otherwise manages the day-to-day operations of each entity, subject in the case of the Company to the oversight of its Board. III.Order Requested The Applicants request the Order of the Commission underSections 17(d) and57(i) under the1940 Act, and Rule17d-l under the1940 Act to permit, subject to the terms and conditions set forth below in this Application (the “Conditions”), a Regulated Fund to be able to participate in Co-Investment Transactions with one or more other Regulated Funds and/or one or more Affiliated Funds. The Regulated Funds and the Affiliated Funds seek relief to invest in Co-Investment Transactions because such Co-Investment Transactions would otherwise be prohibited by Sections 17(d) and57(a)(4) of the1940 Act and Rule17d-l under the1940 Act. This Application seeks relief in order to (i)enable the Regulated Funds and the Affiliated Funds to avoid the practical difficulties of trying to structure, negotiate and persuade counterparties to enter into transactions while awaiting the granting of the relief requested in individual applications with respect to each Co-Investment Transaction that arises in the future, and (ii)enable the Regulated Funds and the Affiliated Funds to avoid the significant legal and other expenses that would be incurred in preparing such individual applications. A.Section 17(d) and Section 57(a)(4) Section17(d) of the1940 Act generally prohibits an affiliated person (as defined in Section2(a)(3) of the1940 Act), or an affiliated person of such affiliated person, of a registered closed-end investment company acting as principal, from effecting any transaction in which the registered closed-end investment company is a joint or a joint and several participant, in contravention of such rules as the Commission may prescribe for the purpose of limiting or preventing participation by the registered closed-end investment company on a basis different from or less advantageous than that of such other participant. Rule17d–1 under the1940 Act generally prohibits participation by a registered investment company and an affiliated person (as defined in Section2(a)(3) of the1940 Act) or principal underwriter for that investment company, or an affiliated person of such affiliated person or principal underwriter, in any “joint enterprise or other joint arrangement or profit-sharing plan,” as defined in the rule, without prior approval by the Commission by order upon application. Similarly, with regard to BDCs, Section57(a)(4) of the1940 Act prohibits certain persons specified in Section57(b) of the1940 Act from participating in a joint transaction with a BDC or a company controlled by a BDC in contravention of rules as prescribed by the Commission. In particular Section57(a)(4) of the1940 Act applies to: • Any director, officer, employee, or member of an advisory board of a BDC, or any person (other than the BDC itself) who is an affiliated person of the foregoing pursuant to Section2(a)(3)(C) of the1940 Act; or • Any investment adviser or promoter of, general partner in, principal underwriter for, or person directly or indirectly either controlling, controlled by, or under common control with, a BDC,11 or any person who is an affiliated person of any of the foregoing within the meaning of Section 2(a)(3)(C) or (D) of the 1940 Act. 11Excluded from this category are the BDC itself and any person who, if it were not directly or indirectly controlled by the BDC, would not otherwise be under common control with the BDC. 6 Section2(a)(3)(C) of the1940 Act defines an “affiliated person” of another person to include any person directly or indirectly controlling, controlled by, or under common control with, such other person. Section2(a)(9) of the1940 Act defines “control” as the power to exercise a controlling influence over the management or policies of a company, unless such power is solely the result of an official position with that company. Under Section2(a)(9) of the1940 Act a person who beneficially owns, either directly or through one or more controlled companies, more than25% of the voting securities of a company is presumed to control such company. The Commission and its staff have indicated on a number of occasions their belief that an investment adviser controls the fund that it advises, absent compelling evidence to the contrary.12 The Adviser is the investment adviser to the Company, and will be the investment adviser to each of the Future Regulated Funds and the Affiliated Funds. As a result, the Adviser may be deemed to control the Company, any Future Regulated Funds and the Affiliated Funds.The Regulated Funds and the Affiliated Funds may all be deemed to be under common control, and thus affiliated persons of each other under Section2(a)(3)(C) of the1940 Act.As a result, these relationships might cause a Regulated Fund and one or more other Regulated Funds and/or one or more Affiliated Funds participating in Co-Investment Transactions to be subject to Sections17(d) or 57(a)(4) of the1940 Act, and thus subject to the provisions of Rule17d-l of the1940 Act. B.Rule17d–1 Rule17d–l under the1940 Act generally prohibits participation by a registered investment company and an affiliated person (as defined in Section2(a)(3) of the1940 Act) or principal underwriter for that investment company, or an affiliated person of such affiliated person or principal underwriter, in any “joint enterprise or other joint arrangement or profit-sharing plan,” as defined in the rule, without prior approval by the Commission by order upon application. Rule17d–1 was promulgated by the Commission pursuant to Section17(d) of the1940 Act and made applicable to BDCs by Section57(i) of the1940 Act. Section57(i) of the1940 Act provides that, until the Commission prescribes rules under Section57(a)(4) of the1940 Act, the Commission’s rules under Section17(d) of the1940 Act applicable to registered closed-end investment companies will be deemed to apply. Because the Commission has not adopted any rules under Section57(a)(4) of the1940 Act, Rule17d–1 under the1940 Act applies. Applicants seek relief pursuant to Rule17d–l under the1940 Act, which permits the Commission to authorize joint transactions upon application. In passing upon applications filed pursuant to Rule17d–l under the1940 Act, the Commission is directed by Rule17d–1(b) under the1940 Act to consider whether the participation of a registered investment company or controlled company thereof in the joint enterprise or joint arrangement under scrutiny is consistent with provisions, policies and purposes of the1940 Act and the extent to which such participation is on a basis different from or less advantageous than that of other participants. The Commission has stated that Section17(d) of the1940 Act, upon which Rule17d–1 under the1940 Act is based, and upon which Section57(a)(4) of the1940 Act was modeled, was designed to protect investment companies from self-dealing and overreaching by insiders. The Commission has also taken notice that there may be transactions subject to these prohibitions that do not present the dangers of overreaching. See Protecting Investors: A Half-Century of Investment Company Regulation, 1504 Fed. Sec. L. Rep., Extra Edition (May29, 1992) at488 et seq. The Court of Appeals for the Second Circuit has enunciated a like rationale for the purpose behind Section17(d): “The objective of [Section] 17(d) is to prevent injuring the interest of stockholders of registered investment companies by causing the company to participate on a basis different from or less advantageous than that of such other participants.” Securities and Exchange Commission v. Talley Industries. Inc., 399 F.2d396, 405 (2d Cir. 1968), cert. denied 393 U.S.1015 (1969). Furthermore, Congress acknowledged that the protective system established by the enactment of Section57 is “similar to that applicable to registered investment companies under section17 of the1940 Act, and rules thereunder, but is modified to address concerns relating to unique characteristics presented by business development companies.” H.Rep. No.96-1341, 96th Cong., 2d Sess. 45 (1980)reprinted in1980 U.S.C.C.A.N. 4827. Applicants believe that the terms and conditions of this Application would ensure that the conflicts of interest that Section17(d) and Section 57(a)(4) of the1940 Act were designed to prevent would be addressed and the standards for an order under Rule17d–1 under the1940 Act are met. 12See, e.g., In re Investment Company Mergers, SEC Rel. No. IC–25259 (Nov. 8, 2001); In re Steadman Security Corp., 46 S.E.C. 896, 920 n.81 (1977)(“[T]he investment adviser almost always controls the fund. Only in the very rare case where the adviser’s role is simply that of advising others who may or may not elect to be guided by his advice…can the adviser realistically be deemed not in control.”). 7 C.Protection Provided by the Proposed Conditions Applicants believe that the proposed conditions, as discussed more fully in SectionIII.D. of this Application (the “Conditions”), will ensure the protection of shareholders of the Regulated Funds and compliance with the purposes and policies of the1940 Act with respect to the Co-Investment Transactions. In particular, the Conditions, as outlined below, would ensure that each Regulated Fund would only invest in investments that are appropriate to the interests of shareholders and the investment needs and abilities of that Regulated Fund. In addition, each Regulated Fund would be able to invest on equal footing with each other Regulated Fund and the Affiliated Funds, including identical terms, conditions, price, class of securities purchased, settlement date, and registration rights. Each Regulated Fund would have the ability to engage in Follow-On Investments in a fair manner consistent with the protections of the other conditions. Each Regulated Fund would have the ability to participate on a proportionate basis, at the same price and on the same terms and conditions in any sale of a security purchased in a Co-Investment Transaction. Fees and expenses of Co-Investment Transactions would be borne by the Adviser, or shared pro-rata among the Regulated Funds and Affiliated Funds who participate in the Co-Investment Transactions. The conditions would also prevent a Regulated Fund from investing in any current investments of an affiliated person, which eliminates the possibility of a Regulated Fund from being forced to invest in a manner that would benefit an affiliated person’s existing investment. Also, sufficient records of the transactions would be maintained to permit the examination staff of the Commission to monitor compliance with the terms of the requested order. The Conditions impose a variety of duties on the Adviser with respect to Co-Investment Transactions and Potential Co-Investment Transactions by the Regulated Funds. These duties include determinations regarding investment appropriateness, the appropriate level of investment, and the provision of information to the Board of any Regulated Fund. In addition, when considering Potential Co-Investment Transactions for any Regulated Fund, the Adviser will consider only the Objectives and Strategies, investment policies, investment positions, Available Capital (defined below), and other pertinent factors applicable to that Regulated Fund. The Adviser undertakes to perform these duties consistently for each Regulated Fund, as applicable, regardless of which of them serves as investment adviser to these entities. The participation of a Regulated Fund in a Potential Co-Investment Transaction may only be approved by a required majority, as defined in Section 57(o) (a “Required Majority”), of the directors of the Board eligible to vote on that Co-Investment Transaction under Section57(o) (the “Eligible Directors”). The amount of each Regulated Fund’s capital available for investment (“Available Capital”) will be determined based on the amount of cash on hand, existing commitments and reserves, if any, the targeted leverage level, targeted asset mix and other investment policies and restrictions set from time to time by the Board of the applicable Regulated Fund or imposed by applicable laws, rules, regulations or interpretations. Likewise, an Affiliated Fund’s capital available for investment will be determined based on the amount of cash on hand, existing commitments and reserves, if any, the targeted leverage level, targeted asset mix and other investment policies and restrictions set by the Affiliated Fund’s directors, general partners or adviser or imposed by applicable laws, rules, regulations or interpretations. Ifthe Adviser or its principals, or any person controlling, controlled by, or under common control with the Adviser or its principals, and the Affiliated Funds (collectively, the “Holders”) own in the aggregate more than 25 percent of the outstanding voting shares of a Regulated Fund (the “Shares”), then the Holders will vote such Shares as required under condition 14. Applicants believe that this condition will ensure that the Non-Interested Directors will act independently in evaluating the Co-Investment Program, because the ability of the Adviser or its principals to influence the Non-Interested Directors by a suggestion, explicit or implied, that the Non-Interested Directors can be removed will be limited significantly. The Non-Interested Directors shall evaluate and approve any such independent third party, taking into accounts its qualifications, reputation for independence, cost to the shareholders, and other factors that they deem relevant. In sum, the Applicants believe that the proposed conditions would ensure that each Regulated Fund that participates in a Co-Investment Transaction does not participate on a basis different from, or less advantageous than, that of such other participants. As a result, the Applicants believe that the participation of the Regulated Funds in Co-Investment Transactions done in accordance with the Conditions would be consistent with the provisions, policies, and purposes of the1940 Act, and would be done in a manner that was not different from, or less advantageous than, the other participants. With respect to each Wholly-Owned Investment Sub, such a subsidiary would be prohibited from investing in a Co-Investment Transaction with an Affiliated Fund or Regulated Fund because it would be a company controlled by its parent Regulated Fund for purposes of Section57(a)(4) of the1940 Act and Rule17d-l under the1940 Act. Applicants request that each Wholly-Owned Investment Sub be permitted to participate in Co-Investment Transactions in lieu of its parent Regulated Fund and that the Wholly-Owned Investment Sub’s participation in any such transaction be treated, for purposes of the Order, as though the parent Regulated Fund were participating directly. Applicants represent that this treatment is justified because a Wholly-Owned Investment Sub would have no purpose other than serving as a holding vehicle for the Regulated Fund’s investments and, therefore, no conflicts of interest could arise between the Regulated Fund and the Wholly-Owned Investment Sub. The Regulated Fund’s Board would make all relevant determinations under the conditions with regard to a Wholly-Owned Investment Sub’s participation in a Co-Investment Transaction, and the Regulated Fund’s Board would be informed of, and take into consideration, any proposed use of a Wholly-Owned Investment Sub in the Regulated Fund’s place. If the Regulated Fund proposes to participate in the same Co-Investment Transaction with any of its Wholly-Owned Investment Subs, the Board will also be informed of, and take into consideration, the relative participation of the Regulated Fund and the Wholly-Owned Investment Sub. 8 D.Proposed Conditions Applicants agree that any Order granting the requested relief shall be subject to the following Conditions: 1. Each time the Adviser considers a Potential Co-Investment Transaction for an Affiliated Fund or another Regulated Fund that falls within a Regulated Fund’s then-current Objectives and Strategies, the Adviser will make an independent determination of the appropriateness of the investment for such Regulated Fund in light of the Regulated Fund’s then-current circumstances. 2. (a) If the Adviser deems a Regulated Fund’s participation in any Potential Co-Investment Transaction to be appropriate for the Regulated Fund, it will then determine an appropriate level of investment for the Regulated Fund. (b) If the aggregate amount recommended by the Adviser to be invested by the applicable Regulated Fund in the Potential Co-Investment Transaction, together with the amount proposed to be invested by the other participating Regulated Funds and Affiliated Funds, collectively, in the same transaction, exceeds the amount of the investment opportunity, the investment opportunity will be allocated among them pro rata based on each participant’s Available Capital, up to the amount proposed to be invested by each. The Adviser will provide the Eligible Directors of each participating Regulated Fund with information concerning each participating party’s Available Capital to assist the Eligible Directors with their review of the Regulated Fund’s investments for compliance with these allocation procedures. (c) After making the determinations required in conditions1 and2(a), the Adviser will distribute written information concerning the Potential Co-Investment Transaction (including the amount proposed to be invested by each participating Regulated Fund and Affiliated Fund) to the Eligible Directors of each participating Regulated Fund for their consideration. A Regulated Fund will co-invest with one or more other Regulated Funds and/or one or more Affiliated Funds only if, prior to the Regulated Fund’s participation in the Potential Co-Investment Transaction, a Required Majority concludes that: (i) the terms of the Potential Co-Investment Transaction, including the consideration to be paid, are reasonable and fair to the Regulated Fund and its shareholders and do not involve overreaching in respect of the Regulated Fund or its shareholders on the part of any person concerned; (ii) the Potential Co-Investment Transaction is consistent with: (A) the interests of the shareholders of the Regulated Fund; and (B) the Regulated Fund’s then-current Objectives and Strategies; (iii) the investment by any other Regulated Funds or Affiliated Funds would not disadvantage the Regulated Fund, and participation by the Regulated Fund would not be on a basis different from or less advantageous than that of other Regulated Funds or Affiliated Funds; provided that, if any other Regulated Fund or Affiliated Fund, but not the Regulated Fund itself, gains the right to nominate a director for election to a portfolio company’s board of directors or the right to have a board observer or any similar right to participate in the governance or management of the portfolio company, such event shall not be interpreted to prohibit the Required Majority from reaching the conclusions required by this condition (2)(c)(iii), if: (A) the Eligible Directors will have the right to ratify the selection of such director or board observer, if any; (B) the Adviser agrees to, and does, provide periodic reports to the Regulated Fund’s Board with respect to the actions of such director or the information received by such board observer or obtained through the exercise of any similar right to participate in the governance or management of the portfolio company; and (C) any fees or other compensation that any Affiliated Fund or any Regulated Fund or any affiliated person of any Affiliated Fund or any Regulated Fund receives in connection with the right of the Affiliated Fund or a Regulated Fund to nominate a director or appoint a board observer or otherwise to participate inthe governance or management of the portfolio company will be shared proportionately among the participating Affiliated Funds (who each may, in turn, share its portion with its affiliated persons) and the participating Regulated Funds in accordance with the amount of each party’s investment; and 9 (iv) the proposed investment by the Regulated Fund will not benefit the Adviser, the Affiliated Funds or the other Regulated Funds or any affiliated person of any of them (other than the parties to the Co-Investment Transaction), except (A)to the extent permitted by condition13, (B)to the extent permitted by Section17(e) or57(k) of the1940 Act, as applicable, (C)indirectly, as a result of an interest in the securities issued by one of the parties to the Co-Investment Transaction, or (D)in the case of fees or other compensation described in condition2(c)(iii)(C). 3. Each Regulated Fund has the right to decline to participate in any Potential Co-Investment Transaction or to invest less than the amount proposed. 4. The Adviser will present to the Board of each Regulated Fund, on a quarterly basis, a record of all investments in Potential Co-Investment Transactions made by any of the other Regulated Funds or Affiliated Funds during the preceding quarter that fell within the Regulated Fund’s then-current Objectives and Strategies that were not made available to the Regulated Fund, and an explanation of why the investment opportunities were not offered to the Regulated Fund. All information presented to the Board pursuant to this condition will be kept for the life of the Regulated Fund and at least two years thereafter, and will be subject to examination by the Commission and its staff. 5. Except for Follow-On Investments made in accordance with condition8,13 a Regulated Fund will not invest in reliance on the Order in any issuer in which another Regulated Fund, Affiliated Fund, or any affiliated person of another Regulated Fund or Affiliated Fund is an existing investor. 6. A Regulated Fund will not participate in any Potential Co-Investment Transaction unless the terms, conditions, price, class of securities to be purchased, settlement date, and registration rights will be the same for each participating Regulated Fund and Affiliated Fund. The grant to an Affiliated Fund or another Regulated Fund, but not the Regulated Fund, of the right to nominate a director for election to a portfolio company’s board of directors, the right to have an observer on the board of directors or similar rights to participate in the governance or management of the portfolio company will not be interpreted so as to violate this condition6, if conditions2(c)(iii)(A), (B)and (C)are met. 7. (a) If any Affiliated Fund or any Regulated Fund elects to sell, exchange or otherwise dispose of an interest in a security that was acquired in a Co-Investment Transaction, the Adviser will: (i) notify each Regulated Fund that participated in the Co-Investment Transaction of the proposed disposition at the earliest practical time; and (ii) formulate a recommendation as to participation by each Regulated Fund in the disposition. 13 This exception applies only to Follow-On Investments by a Regulated Fund in issuers in which the Regulated Fund already holds investments. 10 (b) Each Regulated Fund will have the right to participate in such disposition on a proportionate basis, at the same price and on the same terms and conditions as those applicable to the participating Affiliated Funds and Regulated Funds. (c) A Regulated Fund may participate in such disposition without obtaining prior approval of the Required Majority if: (i)the proposed participation of each Regulated Fund and each Affiliated Fund in such disposition is proportionate to its outstanding investments in the issuer immediately preceding the disposition; (ii)the Board of the Regulated Fund has approved as being in the best interests of the Regulated Fund the ability to participate in such dispositions on a pro rata basis (as described in greater detail in this application); and (iii)the Board of the Regulated Fund is provided on a quarterly basis with a list of all dispositions made in accordance with this condition. In all other cases, the Adviser will provide its written recommendation as to the Regulated Fund’s participation to the Eligible Directors, and the Regulated Fund will participate in such disposition solely to the extent that a Required Majority determines that it is in the Regulated Fund’s best interests. (d) Each Affiliated Fund and each Regulated Fund will bear its own expenses in connection with any such disposition. 8. (a) If any Affiliated Fund or any Regulated Fund desires to make a Follow-On Investment in a portfolio company whose securities were acquired in a Co-Investment Transaction, the Adviser will: (i) notify each Regulated Fund that participated in the Co-Investment Transaction of the proposed transaction at the earliest practical time; and (ii) formulate a recommendation as to the proposed participation, including the amount of the proposed Follow-On Investment, by each Regulated Fund. (b) A Regulated Fund may participate in such Follow-On Investment without obtaining prior approval of the Required Majority if: (i)the proposed participation of each Regulated Fund and each Affiliated Fund in such investment is proportionate to its outstanding investments in the issuer immediately preceding the Follow-On Investment; and (ii)the Board of the Regulated Fund has approved as being in the best interests of the Regulated Fund the ability to participate in Follow-On Investments on a pro rata basis (as described in greater detail in this application). In all other cases, the Adviser will provide its written recommendation as to the Regulated Fund’s participation to the Eligible Directors, and the Regulated Fund will participate in such Follow-On Investment solely to the extent that a Required Majority determines that it is in the Regulated Fund’s best interests. (c) If, with respect to any Follow-On Investment: (i) the amount of the opportunity is not based on the Regulated Funds’ and the Affiliated Funds’ outstanding investments immediately preceding the Follow-On Investment; and (ii) the aggregate amount recommended by the Adviser to be invested by the applicable Regulated Fund in theFollow-On Investment, together with the amount proposed to be invested by the other participating Regulated Funds and Affiliated Funds, collectively, in the same transaction, exceeds the amount of theinvestment opportunity, then the investment opportunity will be allocated among them pro rata based on each participant’s Available Capital, up to the maximum amount proposed to be invested by each. 11 (d) The acquisition of Follow-On Investments as permitted by this condition will be considered a Co-Investment Transaction for all purposes and subject to the other conditions set forth in this application. 9. The Non-Interested Directors of each Regulated Fund will be provided quarterly for review all information concerning Potential Co-Investment Transactions and Co-Investment Transactions, including investments made by other Regulated Funds or Affiliated Funds that the Regulated Fund considered but declined to participate in, so that the Non-Interested Directors may determine whether all investments made during the preceding quarter, including those investments that the Regulated Fund considered but declined to participate in, comply with the conditions of the Order. In addition, the Non-Interested Directors will consider at least annually the continued appropriateness for the Regulated Fund of participating in new and existing Co-Investment Transactions. 10. Each Regulated Fund will maintain the records required by Section57(f)(3) of the1940 Act as if each of the investments permitted under these conditions were approved by the Required Majority under Section57(f) of the1940 Act. 11. No Non-Interested Director of a Regulated Fund will also be a director, general partner, managing member or principal, or otherwise an “affiliated person” (as defined in the1940 Act) of an Affiliated Fund. 12. The expenses, if any, associated with acquiring, holding or disposing of any securities acquired in a Co-Investment Transaction (including, without limitation, the expenses of the distribution of any such securities registered for sale under the1933 Act) will, to the extent not payable by the Adviser under its respective investment advisory agreements with Affiliated Funds and the Regulated Funds, be shared by the Regulated Funds and the Affiliated Funds in proportion to the relative amounts of the securities held or to be acquired or disposed of, as the case may be. 13. Any transaction fee14 (including break-up or commitment fees but excluding broker’s fees contemplated bySection17(e) or57(k) of the1940 Act, as applicable), received in connection with a Co-Investment Transaction will be distributed to the participating Regulated Funds and Affiliated Funds on a pro rata basis based on the amounts they invested or committed, as the case may be, in such Co-Investment Transaction. If any transaction fee is to be held by the Adviser pending consummation of the transaction, the fee will be deposited into an account maintained by the Adviser at a bank or banks having the qualifications prescribed in Section26(a)(1) of the1940 Act, and the account will earn a competitive rate of interest that will also be divided pro rata among the participating Regulated Funds and Affiliated Funds based on the amounts they invest in such Co-Investment Transaction. None of the Affiliated Funds, the Adviser, the other Regulated Funds or any affiliated person of the Regulated Funds or Affiliated Funds will receive additional compensation or remuneration of any kind as a result of or in connection with a Co- 14 Applicants are not requesting and the staff is not providing any relief for transaction fees received in connection with any Co-Investment Transaction. 12 Investment Transaction (other than (a)in the case of the Regulated Funds and the Affiliated Funds, the pro rata transaction fees described above and fees or other compensation described in condition2(c)(iii)(C); and (b)in the case of the Adviser, investment advisory fees paid in accordance with the agreement between the Adviser and the Regulated Fund or Affiliated Fund. 14. If the Holders own in the aggregate more than 25 percent of the Shares of a Regulated Fund, then the Holders will vote such Shares as directed by an independent third party when voting on (1) the election of directors; (2) the removal of one or more directors; or (3) all other matters under either the 1940 Act or applicable State law affecting the Board's composition, size, or manner of election. IV.Statement in Support of Relief Requested Applicants submit that allowing the Co-Investment Transactions described by this Application is justified on the basis of (i)the potential benefits to the Regulated Funds and the shareholders thereof and (ii)the protections found in the terms and conditions set forth in this Application. A.Potential Benefits In the absence of the relief sought hereby, in some circumstances the Regulated Funds would be limited in their ability to participate in attractive and appropriate investment opportunities. Section 17(d) and Section57(a)(4) of the1940 Act and Rule17d–1 under the1940 Act should not prevent BDCs from making investments that are in the best interests of their shareholders. In cases where the Adviser identifies investment opportunities requiring larger capital commitments, they must seek the participation of other entities with similar investment styles. The ability to participate in Co-Investment Transactions that involve committing larger amounts of financing would enable each Regulated Fund to participate with one or more of the Affiliated Funds and the other Regulated Funds in larger financing commitments, which would, in turn, be expected to obtain discounted prices and increase income, expand investment opportunities and provide better access to due diligence information for the Regulated Funds. Indeed, each Regulated Fund’s inability to co-invest with one or more of the Affiliated Funds and the other Regulated Funds could potentially result in the loss of beneficial investment opportunities for such Regulated Fund and, in turn, adversely affect such Regulated Fund’s shareholders. For example, a Regulated Fund may lose investment opportunities if the Adviser cannot provide “one-stop” financing to a potential portfolio company. Portfolio companies may reject an offer of funding arranged by the Adviser due to a Regulated Fund’s inability to commit the full amount of financing required by the portfolio company in a timely manner (i.e., without the delay that typically would be associated with obtaining single-transaction exemptive relief from the Commission). Tothe extent there is an investment that falls within the Objectives and Strategies of one or more Regulated Funds and the investment objectives and strategies of one or more Affiliated Funds, it is expected that a Regulated Fund will co-invest with one or more other Regulated Funds and/or one or more Affiliated Funds, with certain exceptions based on available capital or diversification. The Regulated Funds, however, will not be obligated to invest, or co-invest, when investment opportunities are referred to them. Each Regulated Fund and its shareholders will benefit from the ability to participate in Co-Investment Transactions. The Board of each Regulated Fund, including the Non-Interested Directors, has (or will have prior to relying on the requested Order) determined that it is in the 13 best interests of the Regulated Fund to participate in Co-Investment Transactions because, among other matters, (i)the Regulated Fund will be able to participate in a larger number and greater variety of transactions; (ii)the Regulated Fund will be able to participate in larger transactions; (iii)the Regulated Fund will be able to participate in all opportunities approved by a Required Majority or otherwise permissible under the Order rather than risk underperformance through rotational allocation of opportunities among the Regulated Funds; (iv)the Regulated Fund and any other Regulated Funds participating in the proposed investment will have greater bargaining power, more control over the investment and less need to bring in other external investors or structure investments to satisfy the different needs of external investors; (v)the Regulated Fund will be able to obtain greater attention and better deal flow from investment bankers and others who act as sources of investments; and (vi)the general terms and conditions of the proposed Order are fair to the Regulated Funds and their shareholders. The Company’s Board, including the Non-Interested Directors, also determined that it is in the best interests of the Company and its shareholders to obtain the Order at the earliest possible time and instructed the officers of the Company, the Adviser and counsel to use all appropriate efforts to accomplish such goal. For these reasons, the Board has determined (or will have prior to relying on the requested Order) that is proper and desirable for the Company to participate in Co-Investment Transactions with the other Regulated Funds and/or one more Affiliated Funds. B.Protective Representations and Conditions The terms and conditions set forth in this application ensure that the proposed Co-Investment Transactions are consistent with the protection of each Regulated Fund’s shareholders and with the purposes intended by the policies and provisions of the1940 Act. Specifically, the Conditions incorporate the following critical protections: (i)in each Co-Investment Transaction, all Regulated Funds and Affiliated Funds participating in the Co-Investment Transactions will invest at the same time for the same price and with the same terms, conditions, class, registration rights and any other rights, so that none of them receives terms more favorable than any other; (ii)a Required Majority of each Regulated Fund must approve various investment decisions with respect to such Regulated Fund in accordance with the Conditions; and (iii)the Regulated Funds are required to retain and maintain certain records. Other than pro rata dispositions and Follow-On Investments as provided in conditions7 and8, and after making the determinations required in conditions1 and2(a), the Adviser will present each Potential Co-Investment Transaction and the proposed allocation to the Eligible Directors, and the Required Majority will approve each Co-Investment Transaction prior to any investment by the participating Regulated Fund. With respect to the pro rata dispositions and Follow-On Investments provided in conditions7 and8, a Regulated Fund may participate in a pro rata disposition or Follow-On Investment without obtaining prior approval of the Required Majority if, among other things: (i)the proposed participation of each Regulated Fund and Affiliated Fund in such disposition is proportionate to its outstanding investments in the issuer immediately preceding the disposition or Follow-On Investment, as the case may be; and (ii)the Board of the Regulated Fund has approved that Regulated Fund’s participation in pro rata dispositions and Follow-On Investments as being in the best interests of the Regulated Fund. If the Board does not so approve, any such disposition or Follow-On Investment will be submitted to the Regulated Fund’s Eligible Directors. The Board of any Regulated Fund may at any time rescind, suspend or qualify its approval of pro rata dispositions and Follow-On Investments with 14 the result that all dispositions and/or Follow-On Investments must be submitted to the Eligible Directors. The Applicants believe that participation by the Regulated Funds in pro rata dispositions and Follow-On Investments, as provided in conditions7 and8, is consistent with the provisions, policies and purposes of the1940 Act and will not be made on a basis different from or less advantageous than that of other participants. A formulaic approach, such as pro rata dispositions and Follow-On Investments, eliminates the discretionary ability to make allocation determinations, and in turn eliminates the possibility for overreaching and promotes fairness. The Applicants note that the Commission has adopted a similar pro rata approach in the context of Rule23c-2 under the1940 Act, which relates to the redemption by a closed-end investment company of less than all of a class of its securities, indicating the general fairness and lack of overreaching that such approach provides. The foregoing analysis applies equally where a Wholly-Owned Investment Sub is involved in a Co-Investment Transaction as each Wholly-Owned Investment Sub will be treated as one company with its parent for purposes of this Application. V.Precedents The Commission previously has issued orders permitting certain investment companies subject to regulation under the 1940 Act and their affiliated persons to co-invest in Private Placement Securities. See Capitala Finance Corp., et al. (File No. 812-14544) Investment Company Act Rel. No. 32102 (May 4, 2016) (notice) and 32136 (June 1, 2016) (order); OHA Investment Corporation, et al. (File No. 812-14482) Investment Company Act Rel. No. 32061 (March 30, 2016) (notice) and 32094 (April 25, 2016) (order); NexPoint Capital, Inc., et al. (File No. 812-14430) Investment Company Act Rel. No. 32048 (March 24, 2016) (notice) and 32078 (April 29, 2016) (order); Crescent Capital BDC Inc., et al. (File No. 812-14454) Investment Company Act Rel. No. 32018 (March 2, 2016) (notice) and 32056 (March 29, 2016) (order); Apollo Investment Corporation, et al. (File No. 812-13754) Investment Company Act Rel. No. 32019 (March 2, 2016) (notice) and 32057 (March 29, 2016) (order); Alcentra Capital Corporation, et al. (File No. 812-14374) Investment Company Act Rel. No. 31927 (December 4, 2015) (notice) and 31951 (December 30, 2015) (order); Harvest Capital Credit Corporation, et al. (File No. 812-14365) Investment Company Act Rel. No. 31860 (October 5, 2015) (notice) and 31930 (December 10, 2015) (order); THL Credit, Inc., et al. (File No. 812-14256), Investment Company Act Rel. No. 31899 (November 10, 2015) (notice) and 31929 (December 8, 2015) (order); Full Circle Capital Corporation, et. al. (File No. 812-14396) Investment Company Act Rel. No. 31799 (August 28, 2015) (notice) and 31837 (September 23, 2015) (order). VI.Procedural Matters Pursuant to Rule0-2(f) under the1940 Act, each Applicant states that its address is as indicated below: BlackRock Capital Investment Corporation 40 East 52nd Street New York, NY 10022 Attention: Steven Sterling Laurence D. Paredes (212) 810-5800 (Tel.) (212) 810-5801 (Fax) 15 Applicants further state that all written or oral communications concerning this Application should be directed to: Sutherland Asbill & Brennan LLP 700 Sixth Street, Suite 700 Washington, DC 20001 Attention: Cynthia M. Krus Steven B. Boehm (202) 383-0218 The Applicants desire that the Commission issue an Order pursuant to Rule0-5 under the1940 Act without conducting a hearing. Pursuant to Rule0-2 under the1940 Act, each Applicant each Applicant declares that all requirements for the execution and filing of this Application in its name and on its behalf by the undersigned have been complied with and that the undersigned is fully authorized to do so. The verifications required by Rule0-2(d) under the 1940 Act are attached hereto as Exhibit A. The authorizations required by Rule0-2(c) under the 1940 Act are attached hereto as Exhibit B. Applicants request that any questions regarding this Application be directed to the persons listed on the front page of this Application. 16 VII. Request for Order of Exemption For the foregoing reasons, the Applicants request that the Commission enter an Order under Sections 17(d) and57(i) of the 1940 Act and Rule 17d–1 under the 1940 Act granting Applicants the relief sought by the Application. Applicants submit that the requested exemption is consistent with the protection of investors. Dated:June 8, 2016 BlackRock Capital Investment Corporation By: /s/ Steven F. Sterling Name: Steven F. Sterling Title: Chairman of the Board of Directors and Chief Executive Officer BlackRock Advisors, LLC By: /s/ Laurence D. Paredes Name: Laurence D. Paredes Title: Managing Director Middle Market Senior Fund, L.P. By: Middle Market Senior Fund (GenPar), LLC By:BlackRock Financial Management, Inc., its sole member By: /s/ Aaron Kless Name: Aaron Kless Title: Managing Director 17 ExhibitA Verification Each undersigned states that he has duly executed the attached Application for an order under Section 57(i)of the Investment Company Act of 1940 and Rule17d-1 under the Investment Company Act of 1940, datedJune 8, 2016 for and on behalf of, as applicable, BlackRock Capital Investment Corporation, BlackRock Advisors LLC, and Middle Market Senior Fund, L.P. that he holds the office with such entity as indicated belowand that all actions by stockholders, directors, members, and other bodies necessary to authorize the undersigned to execute and file such Application have been taken.Each undersigned further says that he is familiar with the instrument and the contents thereof, and that the facts set forth therein are true to the best of his knowledge, information, and belief. BlackRock Capital Investment Corporation By: /s/ Steven F. Sterling Name: Steven F. Sterling Title: Chairman of the Board of Directors and Chief Executive Officer BlackRock Advisors, LLC By: /s/ Laurence D. Paredes Name: Laurence D. Paredes Title: Managing Director Middle Market Senior Fund, L.P. By: Middle Market Senior Fund (GenPar), LLC By: BlackRock Financial Management, Inc., its sole member By: /s/ Aaron Kless Name: Aaron Kless Title: Managing Director 18 Exhibit B Resolutions Adopted by the Board of Directors of BlackRock Capital Investment Corporation WHEREAS, the Board believes it is in the best interests of BlackRock Capital Investment Corporation (the“Company”) to file an application with the SEC for an order pursuant to Section 57(i)of the Investment Company Act of 1940, as amended (the “1940 Act”) and Rule17d-l promulgated thereunder (the “Application”), to authorize the entering into of certain joint transactions and co-investments by the Company with certain entities which may be deemed to be “affiliates” of the Company pursuant to the provisions of the 1940 Act, which such joint transactions and co-investments would otherwise be prohibited by Section 57(a)(4)of the 1940 Act, all as more fully set forth in the draft Application that has been presented to the Board; and WHEREAS, the Board has reviewed the Application, a copy of which is attached hereto as ExhibitA. NOW, THEREFORE, BE IT RESOLVED, that the President, Chief Executive Officer, Chief Financial Officer, Secretary and Executive Vice President of the Company (each an “Authorized Officer” and, collectively, the “Authorized Officers”) be, and they hereby are, authorized, empowered and directed, in the name and on behalf of the Company, to prepare or cause to be prepared, executed, delivered and filed with the SEC the Application, and to do or cause to be done such other acts or things and execute such other documents, including amendments to the Application, as they deem necessary or desirable, with the advice of counsel, to cause the Application to conform to comments received from the Staff of the SEC and otherwise deemed necessary or advisable, including changes that may be required to comply with the 1940 Act and the rulesand regulations promulgated thereunder, in such form and accompanied by such exhibits and other documents, as the Authorized Officers preparing the same shall approve, such approval to be conclusively evidenced by the filing of the Application; and it is further RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized, empowered and directed, in the name and on behalf of the Company, to perform or cause to be performed all of the agreements and obligations of the Company in connection with the foregoing resolutions and to consummate the transactions contemplated thereby, to take or cause to be taken any and all further actions, to execute and deliver, or cause to be executed and delivered, all other documents, instruments, agreements, undertakings, and certificates of any kind and nature whatsoever, to incur and pay or cause to be incurred and paid all fees and expenses and to engage such persons as the Authorized Officers may determine to be necessary, advisable or appropriate to effectuate or carry out the purposes and intent of the foregoing resolutions, and the execution by the Authorized Officers of any such documents, instruments, agreements, undertakings and certificates, the payment of any fees and expenses or the engagement of such persons or the taking by them of any action in connection with the foregoing matters shall conclusively establish the Authorized Officers’ authority therefore and the authorization, acceptance, adoption, ratification, approval and confirmation by the Company thereof. (Adopted on July 28, 2015) 19
